-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated April 25, 2022 is acknowledged. 
Priority
This application is a CIP of 15/624,425 (US Patent 10,238,496) filed on 06/15/2017, and claims benefit in provisional application 62/431,076 filed on 12/07/2016.
Application 15/624,425 is a divisional of 14/509,719 (US Patent 9,763,788) filed on 10/08/2014. Application 14/509,719 is a CIP of 13/947,770 (US Patent 8,936,805) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013 and is a CIP of application 11/519,316 (US Patent 8,518,123) filed on 09/11/2006, which claims benefit in provisional application 60/715,841 filed on 09/09/2005 and provisional application 60/726,383 filed on 10/13/2005. Application 14/509,719 is a CIP of application 13/947,827 (abandoned) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013.
The effective filing date of the present application is December 07, 2017 because the claims are not supported in applications to which priority is claimed. Application 15/624,425 does not provide support for a first medium, a second medium, a third medium, and a fourth medium as required by claim 39.
Claim Status
Claims 39-42, 47, 48, and 50-53 are pending and examined. Claim 53 was newly added.  Claims 1-38, 43-46, and 49 were cancelled. Claim 39, 40, and 52 were amended.
Withdrawn Claim Rejections – 35 USC § 103
Rejection of claim 52 over Sitharaman and Whang is withdrawn because claim 52 was amended by narrowing the pore size range to 0.1 nm to 1 micron. The pore size range is not obvious over the cited references. 
New and Modified Claim Rejections - 35 USC 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention/s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-42, 47, 48, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sitharaman et al. (US 2012/0076830 Al, Published March 29, 2012) and Whang (Polymer, Vol. 36, No. 4, pages 837-842, published 1995).
The claims encompass a scaffold useable for tissue regeneration comprising a three- dimensional structure as described in the claims.
The teachings of Sitharaman are related to a method of differentiating mesenchymal stem cells towards osteoblasts and other connective tissue using nanoparticles and electromagnetic stimulation. Osteoinductive materials produced using said method may be useful for bone regeneration and reconstruction in treatment of bone trauma and bone related diseases, and to correct birth defects (Abstract). Carbon and gold nanoparticles that absorb light or radiofrequency electromagnetic radiation are employed to stimulate stem cells in culture or in situ (paragraph 006). Nanoparticles include carbon nanotubes, single walled nanotubes, and graphene nanoparticles, among others (paragraph 0007). SWNTs have size in the range from 10 nm to 200 nm (paragraph 0010). One embodiment teaches a composition for stimulating and differentiating stem cells. The composition is suitable for cell growth and contains nanoparticles. In one embodiment the composition is a porous structure composed of a biodegradable polymer comprising nanoparticles dispersed within (paragraph 0017). The nanoparticles are contained in or immobilized to a scaffold whereupon stem cells are stimulated to propagate and differentiate (paragraph 0033). The nanoparticles and stimulatory electromagnetic radiation can be used to stimulate stem cells such as MSCs in a host. The stem cells can be already present at a particular location, or implanted or injected cells (paragraph 0035). In certain embodiments, the stem cells are implanted as part of a tissue or prosthesis. Nanoparticles for stimulation of stem cells are used in preparation or treatment of structures that are destined for insertion or implantation into a host (paragraph 0036). One example of such a structure is a matrix for bone or cartilage growth or regeneration. Examples include, demineralized bone matrix composed primarily of collagen and non-collagenous proteins, among others. Other porous scaffolds, including polymers, are osteoconductive and promote bone ingrowth, with osteoinductive properties provided by incorporation of peptides and growth factors known to influence bone cells (paragraph 0037). In one embodiment, collagen type II is used to promote chondrogenic differentiation (paragraph 0038). 
Sitharaman et al. does not describe pores and pore size ranges of the porous scaffold.
The teachings of Whang are related to methods of making porous biodegradable copolymers of polylactic and polyglycolic acid scaffolds. Foams with porosity in the range of 91-95%, median pore diameter ranging from 13 to 35 micron, and specific pore area in the range 58-102 m2/g were made by varying processing parameters such as water volume fraction, polymer weight percentage and polymer molecular weight. These scaffolds are useful as structures that facilitate either tissue regeneration or repair during reconstructive operations (Abstract). The scaffolds have highly interconnected pores necessary for tissue ingrowth and regeneration (Conclusion, page 841).
The teachings of Sitharaman and Whang are related to porous PLGA scaffolds intended for tissue repair, and it would have been obvious to have combined them because they are in the same field of endeavor.
Regarding claim 39, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and single walled carbon nanotubes having a size from 10 nm to 200 nm as osteoinductive material, with a reasonable expectation of success because Sitharaman teaches a scaffold for treating a tissue defect comprising a porous PLGA scaffold comprising osteoinductive nanoparticles dispersed therein, where the osteoinductive nanoparticles are selected from single walled carbon nanotubes having a particles size from about 10 nm to about 200 nm. Sitharaman does not teach pore structure and suitable pore size ranges. It would have been further obvious to have made the porous implant osteoconductive by incorporating growth factors and collagen type II, with a reasonable expectation of success because Sitharaman teaches that porous polymer scaffolds may be made osteoconductive by including growth factors and collagen type II for promoting chondrogenic differentiation. A person skilled in the art would have been motivated to look to Whang because Whang teaches suitable pore sizes, porosity, and pore area of porous PLGA scaffolds intended for tissue regeneration. It would have been obvious to have formed Sitharaman’s PLGA scaffold comprising SWNTs dispersed therein, growth factors, and collagen type II, where the scaffold has highly interconnected pores and pore size in the range of 13-35 microns, with a reasonable expectation of success because Whang teaches that highly interconnected pores having a median pore size in the range of 13-35 micron are necessary for tissue ingrowth and regeneration.
Limitations of claim 39 are met because the scaffold of Sitharaman modified with Whang is a 3D structure that has no layered structure, and comprises growth factors, collagen type II, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the growth factors, collagen type II, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. Collagen type II meets the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Sitharaman modified by Whang could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over Sitharaman et al. modified with Whang because it is structurally the same as the scaffold described by Sitharaman et al. modified Whang. The scaffold described in by the prior art is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed of growth factors, collagen type II (relevant to the first medium comprising one or more biocompatible and biodegradable polymers), and SWNT having size of 10-200 nm (relevant to the third medium comprising fillers of one or more insoluble materials having comprising nano-sized carbonaceous materials comprising nanotubes). The one or more soluble materials of the second medium and an agent of the fourth medium are not required to be in final product, as shown by instant claim 39 which describes removing the second medium and the fourth medium from the composite.
Alternatively, regarding claim 39, it would have been obvious to have formed the porous implant from demineralized bone matrix having SWNTs and growth factors dispersed therein, with a reasonable expectations of success because Sitharaman teaches that in certain embodiments the stem cells are implanted as part of a tissue where nanoparticles for stimulation of stem cells are incorporated in a structure that is intended to be implanted where the structure includes demineralized bone matrixed composed primarily of collagen and non-collagenous proteins. It would have been obvious to have modified the porous structure to include growth factors in order to make the structure osteoconductive because Sitharaman teaches including growth factors in order to make the structure osteoconductive. It would have been obvious to have formed the structure to comprise pores having a pore size in the range of 13-35 microns, with a reasonable expectation of success because Whang teaches that highly interconnected pores having a median pore size in the range of 13-35 micron are necessary for tissue ingrowth and regeneration. Limitations of claim 39 are met because the scaffold of Sitharaman modified with Whang is a 3D structure that has no layered structure, and comprises growth factors, collagen, non-collagenous proteins, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the growth factors, collagen, non-collagenous proteins, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. Collagen and non-collagenous proteins meet the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range.
Regarding claim 40, the modified scaffold of Sintharaman is structurally identical to the claimed scaffold and it would have been capable of incorporating nanoparticles, cells, bioactive materials, and/or tissue regeneration enhancing drugs therein.
Regarding claim 41, it would have been further obvious to have formed the scaffold into a medical implant and coated it with carbon nanotubes, with a reasonable expectation of success because Sitharaman teaches an embodiment of a medical implant prepared by attaching carbon nanotubes at surfaces that are intended to be fused to bone, providing an improved surface that enhances growth of bone forming cells (paragraph 0042). Carbon nanotubes meet the limitation that requires external surfaces of the 3D structure are coated with nanostructural materials.
Regarding claim 42, it would have been obvious to have formed the scaffold having a shape and size conforming to a shape and size of corresponding tissue that needs to be regenerated, with a reasonable expectation of success because Sintharaman teaches that the intended use of the scaffold is bone regeneration in treatment of bone trauma, diseases, and correcting birth defects (Abstract). In order to introduce the scaffold into the defect, one of skill in the art would have recognized that the scaffold would have to have a shape and size conforming to the shape and size of the corresponding defect.
Regarding claim 47, it would have been obvious to have formed the scaffold having specific pore area in the range of 58-102 m2/g, with a reasonable expectation of success because Whang teaches 58-102 m2/g a suitable specific pore area for tissue regeneration scaffolds. Whang does not teach the surface area of the scaffold, however the claimed range is obvious over cited references because the cited references teach a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in the prior art has the same properties as the claimed scaffold including the surface area per gram of scaffold. Furthermore, the present application was reviewed and there is no evidence that the claimed range of surface area per gram of scaffold is critical.
Claim 48 is a product by process claim. Porosity in the prior art scaffold could have been obtained through 3D printing processes absent evidence to the contrary.
Regarding claim 50, the one or more soluble materials is not required to be in the scaffold since it is described as being removed by the fourth medium. Claim 50 describes properties of the one or more soluble materials. Claim 50 is a product by process claim. Prior art scaffold could have been formed by claimed process, absent evidence to the contrary.
Regarding claim 51, it would have been obvious to have further included gold nanoparticles into the scaffold, with a reasonable expectation of success because Sitharaman teaches that gold nanoparticles having a particle size of 10-50 nm may be used as an osteoinductive material (Abstract and paragraphs 0008 and 0010). The claimed limitations are
met because gold nanoparticles having a size of 10-50 nm are encompassed by the claimed description of the one or more insoluble materials. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
	
Claims 39-42, 48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sitharaman et al. (US 2012/0076830 Al, Published March 29, 2012) and Luo et al. (US 2014/0120152 A1 Published May 1, 2014).
The claims encompass a scaffold useable for tissue regeneration comprising a three- dimensional structure as described in the claims.
The teachings of Sitharaman are related to a method of differentiating mesenchymal stem cells towards osteoblasts and other connective tissue using nanoparticles and electromagnetic stimulation. Osteoinductive materials produced using said method may be useful for bone regeneration and reconstruction in treatment of bone trauma and bone related diseases, and to correct birth defects (Abstract). Carbon and gold nanoparticles that absorb light or radiofrequency electromagnetic radiation are employed to stimulate stem cells in culture or in situ (paragraph 006). Nanoparticles include carbon nanotubes, single walled nanotubes, and graphene nanoparticles, among others (paragraph 0007). SWNTs have size in the range from 10 nm to 200 nm (paragraph 0010). One embodiment teaches a composition for stimulating and differentiating stem cells. The composition is suitable for cell growth and contains nanoparticles. In one embodiment the composition is a porous structure composed of a biodegradable polymer comprising nanoparticles dispersed within (paragraph 0017). The nanoparticles are contained in or immobilized to a scaffold whereupon stem cells are stimulated to propagate and differentiate (paragraph 0033). The nanoparticles and stimulatory electromagnetic radiation can be used to stimulate stem cells such as MSCs in a host. The stem cells can be already present at a particular location, or implanted or injected cells (paragraph 0035). In certain embodiments, the stem cells are implanted as part of a tissue or prosthesis. Nanoparticles for stimulation of stem cells are used in preparation or treatment of structures that are destined for insertion or implantation into a host (paragraph 0036). One example of such a structure is a matrix for bone or cartilage growth or regeneration. Examples include, demineralized bone matrix composed primarily of collagen and non-collagenous proteins, among others. Other porous scaffolds, including polymers, are osteoconductive and promote bone ingrowth, with osteoinductive properties provided by incorporation of peptides and growth factors known to influence bone cells (paragraph 0037). In one embodiment, collagen type II is used to promote chondrogenic differentiation (paragraph 0038). 
Sitharaman et al. does not describe pores and pore size ranges of the porous scaffold.
The teachings of Luo are related to scaffolds (Abstract). The scaffold comprises porous polymer matrix comprising PLGA (paragraphs 0005 and 0020). In some embodiments the scaffold has micropores having a diameter of less than 2 nm, mesopores having a diameter range of 2-50 nm, and macropores having a diameter of greater than 50 nm (paragraph 0039). The scaffold is suitable for promoting tissue ingrowth (paragraph 0042).  
The teachings of Sitharaman and Luo are related to porous PLGA scaffolds and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claim 39, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and single walled carbon nanotubes having a size from 10 nm to 200 nm as osteoinductive material, with a reasonable expectation of success because Sitharaman teaches a scaffold for treating a tissue defect comprising a porous PLGA scaffold comprising osteoinductive nanoparticles dispersed therein, where the osteoinductive nanoparticles are selected from single walled carbon nanotubes having a particles size from about 10 nm to about 200 nm. It would have been further obvious to have made the porous implant osteoconductive by incorporating growth factors and collagen type II, with a reasonable expectation of success because Sitharaman teaches that porous polymer scaffolds may be made osteoconductive by including growth factors and collagen type II for promoting chondrogenic differentiation. Sitharaman does not teach pore structure and suitable pore size ranges. A person skilled in the art would have been motivated to look to Luo because Luo teaches suitable pore sizes of porous PLGA scaffolds intended for tissue regeneration. It would have been obvious to have formed Sitharaman’s PLGA scaffold comprising SWNTs dispersed therein, growth factors, and collagen type II, where the scaffold has highly interconnected pores and pore size in the range of 2-50 nm, with a reasonable expectation of success because Luo teaches that a pore size range of 2-50 nm is suitable for scaffolds intended for tissue ingrowth.
Limitations of claim 39 are met because the scaffold of Sitharaman modified with Luo is a 3D structure that has no layered structure, and comprises growth factors, collagen type II, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the growth factors, collagen type II, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. Collagen type II meets the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Sitharaman modified by Luo could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over Sitharaman et al. modified with Luo because it is structurally the same as the scaffold described by Sitharaman et al. modified Luo. The scaffold described in by the prior art is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed of growth factors, collagen type II (relevant to the first medium comprising one or more biocompatible and biodegradable polymers), and SWNT having size of 10-200 nm (relevant to the third medium comprising fillers of one or more insoluble materials having comprising nano-sized carbonaceous materials comprising nanotubes). The one or more soluble materials of the second medium and an agent of the fourth medium are not required to be in final product, as shown by instant claim 39 which describes removing the second medium and the fourth medium from the composite.
Alternatively, regarding claim 39, it would have been obvious to have formed the porous implant from demineralized bone matrix having SWNTs and growth factors dispersed therein, with a reasonable expectations of success because Sitharaman teaches that in certain embodiments the stem cells are implanted as part of a tissue where nanoparticles for stimulation of stem cells are incorporated in a structure that is intended to be implanted where the structure includes demineralized bone matrixed composed primarily of collagen and non-collagenous proteins. It would have been obvious to have modified the porous structure to include growth factors in order to make the structure osteoconductive because Sitharaman teaches including growth factors in order to make the structure osteoconductive. It would have been obvious to have formed the structure to comprise pores having a pore size in the range of 2-50 nm, with a reasonable expectation of success because Luo teaches that a pore size range of 2-50 nm is suitable for making implants intended for tissue ingrowth. Limitations of claim 39 are met because the scaffold of Sitharaman modified with Luo is a 3D structure that has no layered structure, and comprises growth factors, collagen, non-collagenous proteins, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the growth factors, collagen, non-collagenous proteins, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. Collagen and non-collagenous proteins meet the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range.
Regarding claim 40, the modified scaffold of Sintharaman is structurally identical to the claimed scaffold and it would have been capable of incorporating nanoparticles, cells, bioactive materials, and/or tissue regeneration enhancing drugs therein.
Regarding claim 41, it would have been further obvious to have formed the scaffold into a medical implant and coated it with carbon nanotubes, with a reasonable expectation of success because Sitharaman teaches an embodiment of a medical implant prepared by attaching carbon nanotubes at surfaces that are intended to be fused to bone, providing an improved surface that enhances growth of bone forming cells (paragraph 0042). Carbon nanotubes meet the limitation that requires external surfaces of the 3D structure are coated with nanostructural materials.
Regarding claim 42, it would have been obvious to have formed the scaffold having a shape and size conforming to a shape and size of corresponding tissue that needs to be regenerated, with a reasonable expectation of success because Sintharaman teaches that the intended use of the scaffold is bone regeneration in treatment of bone trauma, diseases, and correcting birth defects (Abstract). In order to introduce the scaffold into the defect, one of skill in the art would have recognized that the scaffold would have to have a shape and size conforming to the shape and size of the corresponding defect.
Claim 48 is a product by process claim. Porosity in the prior art scaffold could have been obtained through 3D printing processes absent evidence to the contrary.
Regarding claim 50, the one or more soluble materials is not required to be in the scaffold since it is described as being removed by the fourth medium. Claim 50 describes properties of the one or more soluble materials. Claim 50 is a product by process claim. Prior art scaffold could have been formed by claimed process, absent evidence to the contrary.
Regarding claim 51, it would have been obvious to have further included gold nanoparticles into the scaffold, with a reasonable expectation of success because Sitharaman teaches that gold nanoparticles having a particle size of 10-50 nm may be used as an osteoinductive material (Abstract and paragraphs 0008 and 0010). The claimed limitations are
met because gold nanoparticles having a size of 10-50 nm are encompassed by the claimed description of the one or more insoluble materials. 
Regarding claim 52, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and single walled carbon nanotubes having a size from 10 nm to 200 nm as osteoinductive material, with a reasonable expectation of success because Sitharaman teaches a scaffold for treating a tissue defect comprising a porous PLGA scaffold comprising osteoinductive nanoparticles dispersed therein, where the osteoinductive nanoparticles are selected from single walled carbon nanotubes having a particles size from about 10 nm to about 200 nm. It would have been further obvious to have made the porous implant osteoconductive by incorporating growth factors, with a reasonable expectation of success because Sitharaman teaches that porous polymer scaffolds may be made osteoconductive by including growth factors. Sitharaman does not teach pore structure and suitable pore size ranges. A person skilled in the art would have been motivated to look to Luo because Luo teaches suitable pore sizes of porous PLGA scaffolds intended for tissue regeneration. It would have been obvious to have formed Sitharaman’s PLGA scaffold comprising SWNTs dispersed therein, and growth factors,  where the scaffold has highly interconnected pores and pore size in the range of 2-50 nm, with a reasonable expectation of success because Luo teaches that PLGA scaffolds having a pore size range of 2-50 nm are suitable for tissue ingrowth.
Limitations of claim 52 are met because the scaffold of Sitharaman modified with Luo is a 3D structure that has no layered structure, and comprises PLGA, growth factors, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the PLGA, growth factors, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. PLGA meets the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Sitharaman modified by Luo could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over Sitharaman et al. modified with Luo because it is structurally the same as the scaffold described by Sitharaman et al. modified by Luo. The scaffold described in by the prior art is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed of growth factors, PLGA (relevant to the first medium comprising one or more biocompatible and biodegradable polymers), and SWNT having size of 10-200 nm (relevant to the third medium comprising fillers of one or more insoluble materials having comprising nano-sized carbonaceous materials comprising nanotubes). The one or more soluble materials of the second medium and an agent of the fourth medium are not required to be in final product, as shown by instant claim 52 which describes removing the second medium and the fourth medium from the composite.
Regarding claim 53, prior art teaches PLGA.
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated April 25, 2022, applicant traversed the rejections.
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	Rejections over Sitharaman and Whang were modified to address the new claim limitations. As explained above Sitharaman teaches a porous scaffold comprising collagen and non-collagenous proteins, and adding growth factors into the scaffold. 
	The teachings of Whang are relied upon for pore sizes that are suitable for implantable scaffolds. It is irrelevant how the pores are formed in Whang because the rejection is not based on method steps of making a scaffold. Sitharaman teaches the presence of growth factors, thus it would have been obvious to have included growth factors into the scaffold. The present claims are drawn to a scaffold, and the rejection is based on a scaffold and not on a method of making a scaffold. The rejection is not based on modifying Sitharaman’s method of making a scaffold with Whang’s method of making a scaffold, thus the “teaching away” argument is not relevant to the rejection. Whang does not teach away from including growth factors in Sitharaman’s scaffold because Sitharaman teaches incorporating growth factors into the scaffold. Sitharaman’s method of making would have been suitable for including growth factors into the scaffold because Sitharaman teaches including growth factors into the scaffold. 
Rejection of claim 52 over Sitharaman and Whang was withdrawn and the claim is now rejected over Sitharaman and Luo in order to address the amended pore size range.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617